DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
	Applicant’s amendments filed March 19, 2021 have been entered.
Applicant’s amendments to claim 21 replacing “the plurality of fMRI datasets comprise synthetic datasets and the method further comprises” with “the fMRI dataset comprises a synthetic dataset, and the one or more processors are further configured to” is sufficient to overcome the indefiniteness rejection under 35 USC 112(b), as there is proper antecedent basis for “the fMRI dataset” and the claim language is now entirely directed to an apparatus. Therefore, the indefiniteness rejection under 35 USC 112(b) is withdrawn.
The reasons for allowance of claims 1, 11, 21, and their dependents therefrom are provided in the office action mailed January 19, 2021.

Conclusion
Claims 1-2, 6, 10-12, 16 and 18-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793